Judge Sharkey,
dissenting, delivered the following opinion:
I regret that my understanding of the law, and its application to the case before us, lead me to a conclusion different from that of the majority of the court, and I shall endeavor to explain the grounds of my opinion.
The plaintiffs instituted this suit on a promissory note for $124,-068 and 51 cents, made by C. Dart, and endorsed by defendant, payable eighteen months after date, which was discounted by the Bank, reserving eight per cent, interest per annum, calculated at three hundred and sixty days to the year. The defence was usury. A trial was had which resulted in a verdict for the plaintiffs, but it was set aside and a new trial granted, and on the second trial the jury returned a special verdict, as follows, to wit: “ We, the jury, find that the plaintiffs had, previous to the note sued on in this action, commenced several suits against C. Dart, the drawer of said note, and the defendant and one of the other drawers, on bills of exchange and promissory notes then due and protested, which suits were compromised by the plaintiffs and defendants, and the note on which this suit is founded was discounted by the Planters’ Bank, in satisfaction of the amount due on them to the plaintiffs. That on said compromise the defendants allowed the sum of twenty-five hundred dollars over and above interest and costs to pay the plaintiffs’ attorney’s fee.
*632“ That the nett proceeds of the note sued on was passed to the credit of said Dart, and applied to the payment of said protested paper, which nett proceeds was discounted by deducting in the calculation from the whole amount of the note eight per cent, per annum interest for the whole time said note had to run from its date to its maturity. That this interest was calculated according to the rules in-Rowlett’s tables for calculating Bank interest, which estimates the year at three hundred and sixty days only, and that in ascertaining the time for which interest had to be calculated on said note, the whole number of days was estimated, including three days of grace, which was five hundred and fifty-two days, and the interest reserved by such calculation was fifteen thousand two hundred and nineteen 9-100 dollars, and the sum which was by the said Bank passed to the credit of said Dart, was one hundred and eight thousand and eight hundred and forty-nine and 42-100 dollars. The mode of calculating interest which was pursued in ascertaining the interest on the note sued on, was the uniform mode of calculating interest in the Planters’ Bank, and was adopted for the purposes of convenience merely, and not with any design to evade the laws of usury, or to take a greater rate of interest than allowed by the charter. The directors of the Bank knew nothing of the mode of calculating interest, and never gave any directions concerning it, but the officers of the Bank knew the mode of calculating interest pursued by the Bank gave a fraction more interest than the ordinary mode of calculating by years and months, at the rate of three hundred and sixty-five days to the year, and twelve months to the year. There was no agreement specially made by the parties on the subject of interest, nor was any thing said about it. But the calculation was made by one of the clerks, according to the custom of the Bank, and a settlement accordingly. At the maturity of the note (on the 18th December, 1836,) it was duly presented and payment demanded at the Planters’ IBank of Mississippi at Natchez, which was refused, and due and legal notice given to the defendant by mail, directed to Rodney, Mississippi, which was the post-office nearest to his place of residence, and put in the post-office at Natchez.in time to go out by the first mail áftér the payment was .demanded. .
« We find further, that $2500 was a sum allowed voluntarily *633by the defendant, and the said sum was not exacted as a condition precedent to the settlement and discount of said note sued oh" in this case.
“ The said note was never offered for discount at a less rate of interest than that at which it was discounted and refused.
“And no part of the note sued on, or the interest, has been paid to plaintiffs. If upon these facts the law be in favor of the plaintiffs, we find for the plaintiffs, and assess their damages at one-hundred and thirty-nine thousand nine hundred and eighty-three 55-100 dollars. But if the law be in favor of the defendants, then we find for the defendants.”
The question is, whether this verdict presents a usurious contract ?
On both sides, the case has been argued at great length and with great ability;- and, by an unbounded research, counsel have laid before us all the adjudications and learning which could in any degree tend to elucidate the several positions taken.
On the part of the plaintiffs, the argument is predicated on three questions, into which it is said the whole case is resolved, to wit: First, was the contract usurious, or in violation of the charter of the Bank ? second, suppose it to have been a usurious contract, what is the effect on the whole contract; is it void, or is nothing lost but the interest ? and, third, did the court err in granting the defendant a new trial ?
First, then, was the contract usurious ? This question cannot be satisfactorily determined, without first ascertaining what it is that constitutes usury. It is defined by counsel to be a corrupt agreement, whereby the lender receives or reserves, and the other pays or agrees to pay, a greater rate of interest than the law allows. It is said the corrupt intent must exist, and must have entered into the inception of the contract; and that without this ingredient usury cannot exist. This is also the definition, in substance, which is given in the books. It had its origin under the British statutes, which made the usurious contract void, and the act an offence punishable by penalties and forfeitures. It is not a crime under our statute. But to adopt the definition as applicable here, and suppose it to be a corrupt agreement to take more *634interest than, the law allows, this is still an unsatisfactory explanation, and before it can be properly applied to the facts of the case at bar, its constituent parts must be understood. Before we can understand the aggregate, we must understand the particular parts. What, then, is meant by corrupt agreement, or in what does the corruption consist ? I maintain and shall endeavor to show that it consists merely in the act ,of taking illegal interest, whether it be known to be illegal' or not; in other words, in taking more than eight per cent, without áecident or mistake. If the lender knoios what, he does take, the offence is complete. It is knowingly taking, opposed to taking by accident or mistake. There is nothing else to which the term corrupt can be applied, for there is no moral turpitude in the mere act of taking interest; it does not evince depravity. The prohibition amongst the Jews is admitted to have been a mere political regulation, not established because the loaning at interest was contrary to natural justice. Lopl Bacon, in treating the ■ subject philosophically, after enumerating the advantages and disadvantages, comes to the conclusion that society is benefited by the loaning of money at interest; .and Grotius holds that it is neither repugnant to divine nor to natural law. Nothing short of extortion or unreasonable interest is prohibited by the common law. Hence it is clear that taking of usury is malum, prohibitum, and not malum in se.— When, therefore, the .books speak of a corrupt agreement, they must be understood to mean either that the corruption consists in the commission of an act which is made a crime by the statute, or that it consists in the single fact of knowingly taking more than a given rate of interest. If the terms were adopted in the former sense, it can have no foundation here, because usury is not a crime; but if they are to be understood in the latter sense, then it is clear the corruption consists in doing that which is prohibited by law, whether the lender knew the law, or intended to violate it or not. The latter position I take to be the true one, and think it is abundantly sustained by adjudged cases, either directly or by legitimate deduction from the principles they establish. There is little or no difference in the authorities cited in regard to principles, and yet there is a difference in their application of them. I will notice *635such of the cases as may seem to me most decisive of the question, and endeavor to fortify the position taken by' such' aids as they may, by a fair interpretation, afford. ■
In the case of the Bank of the United States v. Wagner, Judge Story says, “to constitute-usury within the prohibitions'of the law there must be an intention knowingly to contract for or take Usurious interest; for if neither-party intend it, but act bona fide and innocently, the law will not infer a corrupt agreement.” The import of this language is neither obscure nor doubtful. There are two’members to this sentence. .-By the first we'arc told what usury is, by the second we are told when the law will not infer it. The last does not qualify the first. The act which constitutes usury is not changed, because the law will not infer it when the parties act innocently. He says “if neither party intend it;” intend what ? “knowingly to contract for or take usurious interest;” of course. .If illegal interest be taken, it does seem to me that according to this language,- there is but one way of escaping the charge of usury, and that is by sho wing the absence of “an intention knowingly to contract for, or take usurious interest,” and-if the party had no intention knowingly to contract for it, it would seem to follow that the only other way it could happen, would be by accident or .mistake. I apprehend that he did not mean to. assert the proposition that the party' must know that he was violating the law, but merely that he. should know for what sum he contracted. He continues, “when indeed the contract upon.its very face imports usury, as by express reservation of more than legal interest, there is no room for presumption, for the 'intent is apparent, res ipsa loquitur.” What is it that rejects presumption? The intention knowingly to take a certain interest. If presumption is to be rejected when the facts are apparent from the contract, the case is precisely the same when they are made to appear otherwise. Whenever it is shown, therefore, that the parties acted knowingly, the law pronounces the agreement corrupt, precisely as though the intention had appearéd on the face of the contract, I will here remark, that the distinction between usury and the evidences of it, must be kept in view. I am now endeavoring to ascertain what it is; when that is done, I shail endeavor to show how it is to be proved or rebutted. . .
*636■In the cage of Bolton v. Downham, the court said, “the corrupt agreement (which -is confessed by the demurrer) makes it usury, and it is the intent which makes it to be so or not so.” The intent here spoken of, can mean nothing more nor less than an intent to take a certain rate of interest, knowingly. An intentional taking, opposed to an accidental taking. The language of Justice Gould, in Murray v. Harding, is much relied on. He says, “the ground and foundation of all usurious contracts, is the corrupt agreement.” This is .true, but from this language we can get no idea of what it is that constitutes a corrupt agreement, and this is certainly important to be understood.
In Roberts v. Tremayn, a special verdict was found, from which it appeared that more than lawful interest had been taken, but it did not find the corrupt agreement. The court held this to be unnecessary, because the circumstances amounted to usury, and that they could not by intendment .have any other construction. It was usury apparent. The circumstances were, that a lease had been made for a loan of money, with privilege to redeem in two years. More than 5 per cent, interest was reserved to be paid quarterly. These circumstances were said to constitute usury apparent. It was, therefore, a corrupt agreement. Why was it so? Because the fact of knowingly taking more than 5 per cent, made it so. We are told that the law will not infer a corrupt agreement. In this case then it was not an inference of law. There was no room for inference, the facts made it usury. From this it would seem that what is a corrupt agreement is a question of law.
With the case of Hammett v. Yea, it seems to me that 1 might well close the inquiry, as to what is meant by a corrupt agreement, for it is'certainly as clear as need be. Eyre, chief justice, has placed it in language which leaves no room for doubt. He says, “ I will begin with stating my assent to the proposition that where a party-on a contract for a loan intentionally takes more than 5£ per cent, per annum, for forbearance of that loan, he is guilty of usury. But I add to it this further proposition, that whether more than 5£ per cent, is intentionally taken upon any contract for such forbearance, is a mere question of fact for the consideration of the jury, and must always be collected from the whole of the transaction as it passes between the parties.” The *637proposition to which he so unqualifiedly assents, relates merely to the constituents of usury; that which he adds, relates merely to the mode of ascertaining the intention of the parties. The latter does not, in the slightest degree, qualify the'first, but as a definition of usury leaves it perfect, and in that definition there is but one point to be determined, and that is, whether the party intended to take more than 5 per cent. An intentional taking is here evidently intended to be distinguished from an accidental taking. If the party know what he is doing, it is an intentional taking, and falls precisely within this definition; but if the taking was by accident or mistake, it is not, and whether so taken by accident or mistake, is a question to be determined by the jury. An intention to violate the law certainly does not enter into either of the propositions here laid down.
In Marsh v. Martindale, we find usury defined in the same way. Lord Alvanley said, “ that if a man agree to take more than 5 per cent, for the forbearance of money, the law declares that such an agreement is corrupt, within the statute of Anne, whether the party thought at the time that he was acting contrary to the statute or not.”
The case of Childers v. Deane & Page, is directly to the point. The court say, “ to constitute usury, there must be an intention to take more than legal interest. Wherever such intention appears in the taking more than legal interest, it is evidence of the corrupt agreement required by the statute, though the party may never have heard of the law, or may think he is steering quite clear of it.” The intention is here made the foundation of the offence, and constitutes the corruption. Not an intention to violate the law; that has nothing to do with the question, and, placing that out of view, we can understand the intention of the party as applicable to nothing else but the mere fact of taking more than 8 per cent, interest. Taking intentionally, or, what is the same thing, knowingly, as contradistinguished from taking by accident or mistake. This is shown to be the true understanding of the decision by the subsequent language of the court. The judge says, “ignorance or mistake of law excuses no man, but a mistake of fact does excuse.” From this I conclude that nothing will excuse usury but mistake of fact. If there be no mistake of *638fact, but a taking intentionally or knowingly of more than 8 per cent, it is usury. To the same effect will other authorities be found, but certainly more cannot be necessary to establish the truth of the position with which I set out, to wit, that taking knoioingly, without accident or mistake, move than 8 per cent, interest, is corrupt.
But it is said the law will not infer a corrupt agreement, and although it appears that more than legal interest has been taken, this is but prima facie evidence of a corrupt intent. When the fact appears on the face of the contract, or is shown by a special verdict, or admitted by a demurrer to a plea, there is no longer o ny room for inference of law. The law then passes judgment on the facts and pronounces the agreement corrupt. There is nothing left to infer. The law will not presume innocence when guilt is shown. But still it is insisted that all this is but prima facie evidence of the corrupt intent, which may be explained or rebutted. This I admit, and then the question naturally arises, how may it be explained or rebutted ? To remove or do away the effect of this prima facie evidence, something must be shown which will amount to an excuse, and what will do this ? If I am right in my first position, there is but one excuse under such circumstances, and that is mistake of fact. When the prima facie case is made out, it may be rebutted by showing that more than 8 per cent, was taken by accident or mistake, and it cannot be rebutted in any other way. Ignorance of the law affords no excuse, nor does want of intention to violate the law, because such an intention constitutes no ingredient in. usury. And certainly it would afford no defence for the usurer to say, that although I knowingly took more than 8 per cent. I did not intend to violate the law. That instead of being a defence, would make the case conclusive, as usury, like most other things, certainly admits of positive proof. When it is shown that more than 8 per cent, was taken, that is prima facie evidence of usury, but when it is shown that it was intentionally and knowingly taken, that is positive proof of usury, and admits of no excuse. Two plain questions answered affirmatively must settle the question of usury. 1. Did you take more than 8 per cent, interest ? and, 2. Did you know that you were taking it ?
*639We are next to enquire what kind of agreement was necessary to make out a case of usury. It is insisted that “ the minds of both parties must be brought to the act, and must act knowingly and wilfully; both must concur at the time in the commission of the act.” It is difficult to perceive any good reason for a distinction between a contract for usury, and a contract for any thing else, and yet the counsel have endeavored to place it on different grounds. In all contracts there must be an assent or meeting of the minds of the contracting parties, either actual or constructive. Under certain circumstances, in the absence of an express contract, the law will imply an agreement or assent of the minds, and this it will do in usurious as well as other contracts. The customer who goes to his merchant to buy an article, is supposed to have agreed to give the selling price, although in point of fact he neither knew nor inquired the price. The usurer who sits in his counting room with his rates upon his counter, as much exacts them as though he had done so in so many words, and his customer is supposed to assent to them, if no express contract be made, although he may never have heard of them. It is certainly true that some of the books say that the assent of the lender is no less essential than the assent of the borrower. Many of them, however, do not go this extent in laying down the ingredients of usury, and I do not think any of them can be justly construed as going further than I have already stated, to wit: that no other assent is necessary, than such as the law requires in any other contract, which may be either express or implied. The conclusion of the court in the case of Smith v. Beach, seems to me to go a step further than the- authorities, or the premises there taken will warrant, The court sky, “ A corrupt agreement is necessary to constitute usury; and to form a corrupt agreement, as in all other contracts, the minds of the parties must meet. The assent of Beach was therefore as essential to the existence of a usurious agreement, as that of Bird.” “ From these premises it follows as an undeniable consequence, that there could be no corrupt agreement while either of the parties remained ignorant of the excessive reservation.” If the contract for usury was a separate and .independent agreement, unconnected with the contract for the loan, this would be true; but usury is always connected with, as *640a constituent part or condition in, a contract for loan. And whilst the mind assents to the contract for loan, it may be ignorant of the condition or terms. Suppose an ignorant man who knows nothing of interest or the mode of calculating, borrows money from one who does know how it is calculated, and who exacts more than legal interest, under this conclusion of the court it is difficult to perceive how this could be usury. The borrower is wholly ignorant of the excessive reservation, but the lender is not. Under the broad proposition laid down by the court, the ignorance of the borrower, would take it out of the statute against usury. As a consequence of this, a recovery could be had of course, for the taint of usury being removed, nothing could prevent a recovery. A perversion of legal principles would follow as a further consequence. The borrower who knows that an illegal reservation is made and assents to it, is protected under the usury laws; but the ignorant man who knows not what is reserved, and who of course does not assent to. it, is compelled to. pay the usury. The court, however, expressly stated in the outset in this case, that “to form a corrupt agreement as in all other contracts, the minds of the parties must meet.” Now in all other contracts the minds meet expressly or impliedly, and so it is in usury. I confess myself somewhat at a loss to know why it was that the assent of the borrower was ever necessary under the statute; I mean his assent on the point of usurj; his assent to the loan was of course necessary. The statute is prohibitory to the lender only, and is silent as to the borrorver, and it does seem that if a case can be imagined in which more than legal interest is knowingly taken, without the assent or knowledge of the borrower on the point of usury, that it would be usury still.
I have thus taken the several material members or parts of the definition which has been given, and have endeavored to show the true meaning of a corrupt agreement. I shall now endeavor to make an application of that definition to the case before ús, as disclosed by the special verdict.
It appears that interest was calculated for the whole time the note had to run, (eighteen months,) at three hundred and sixty days to the year, and that the officers of the Bank knew that this gave a fraction more than the ordinary mode of calculating at *641three hundred and sixty-five days to the year. These facts being found by the verdict, are to be considered precisely as though they had formed a part of the written contract, and must be so expounded. Do they constitute a corrupt agreement? They do. There is here nothing left for the law to infer; the facts are placed before the court as a part of the contract. The intention of the lender is made apparent by the verdict, and here the maxim res ipsa loquitur applies. The jury have told the court that the .Bank officers knew that they were taking more than legal interest. The intent is found; the law pronounces a contract made with such intent to be corrupt. The intention of the parties was a question of fact for the jury; the effect of contracting with such intention is a question of law for the court. It is a question of law, because it is the law which declares that an intentional violation shall be corrupt. Hence the court in the case of Stribbling v. The Bank of the Valley, 5 Randolph, 145, say, “ Many cases may be cited to prove, that the facts being agreed or found, it is for the court to decide whether in law they amount to usury.” In the case of Roberts v. Tremayne, a special verdict was found, but it did not find that the agreement was corrupt, and for this it was insisted not to be usury, but the court held this to be unnecessary. All the circumstances were found from which the usury was apparent to the court, and which could not by intendment have any other construction. So it may be said here; the circumstances show usury, and can have no other intendment. The intentional taking is found, and this makes it corrupt. The case of Marsh v. Martindale was also on a special verdict, in which the jury found that they believed that Sir Charles Marsh did not think that he was acting contrary to law. The court held that there was nothing in that finding to prevent them from looking into the other facts found, and deciding it to be usury, and this is in point in the present case. The jury present all the facts, and if they make out a case, which the law pronounces usury, it is conclusive on the party. The same doctrine is recognized in the case of Childers v. Deane. The court say, “ wherever such intention appears in the taking more than legal interest, it is evidence of the corrupt agreement required by the statute.” This remark of the court is as much applicable when it appears by other means, as when it ap*642pears by the contract. In both instances, the statute determines by the facts; and the facts being made apparent, the conclusion of law follows. But, say the counsel, this doctrine will not apply, because the jury have found in their verdict that the Bank did not intend to violate the law, and on this branch of the finding they predicate their right to exemption. Take the previous part of the verdict alone, in which it is found that this interest was taken knowingly, and it presents a case of a corrupt agreement under the law; does the latter part of the finding excuse it? It does not. I have already shown that it is no excuse to even a prima facie case of usury, to show that the party did not intend to violate the law; certainly then it is immaterial whether the Bank officers intended to violate the law or not. The verdict shows more than a prima facie case; it shows facts which make the case conclusive. The finding is, that the officers of the Bank, knowingly took more than eight per cent, interest. To this, it is no answer to say that they did not intend to violate the charter or usury laws. The facts found constitute an agreement corrupt in law, and the judgment of law is not to be changed by finding that no violation was intended. This part of the finding presents nothing but an immaterial circumstance. The facts found are corrupt in law, and the law will hear no man urge an unintentional violation as an excuse, if he intended to do the thing which constitutes the violation. That, and that only is to be pronounced upon, whatever may have been his intention towards the law. It is the object of a special verdict to present the facts, and ask the court to pronounce the law on them. In doii3g this the court must disregard such circumstances as are immaterial, and of that character is that portion of the verdict which declares that the officers of the Bank did not intend to violate the law, because such a circumstance is no defence against usury.
But it is also insisted that this contract is not usurious, because the verdict shows that «there was no agreement specifically made by the parties on the subject of interest,” and because interest was calculated by one of the clerks without the knowledge of the directory. This may be true, and yet it does not follow that it was not a usurious contract. It appears that this was the uniform mode of calculating interest in the Bank; as such it may be *643regarded as a condition on which every loan was made. Being a general rule, it as much formed a part of each particular contract, on the part of the Bank, as though it had been expressly mentioned. It was saying to every person, on these terms we discount; and adopting it as a general rule, was equivalent to an exaction in each particular case. To contract with the Bank without a special agreement about interest, was impliedly assenting to the terms adopted. The aggregatio mentium is implied from the custom of the Bank, and the acquiescence of the borrower. A Bank contracts by its officers, and whatever they do within the scope of their authority is binding. It appears that the interest was calculated bv <yye of the clerks, according to the custom of the Bank. For tins purpose he was the proper officer for aught that appears, and at all events he conformed to the customary mode of calculating interest in the Bank. There can be no pretence for an escape on this ground.
Another ground is also taken on which the plaintiffs seek to repel the charge of usury. It is said that the Bank adopted Rowlett’s tables for the purpose of convenience, merely, and not with any design to evade the usury laws, or to take more interest than the charter allowed, and this being the customary mode, adopted by the Bank, it is not usury. In the absence of law, custom or usage may serve to establish a rule which will be binding; or in some cases courts will adopt particular customs, when conformity to them operates merely as a waiver of some personal privilege; for instance, where a' bank has adopted a particular mode of making demand, and giving notice of protest on promissory notes, then any one doing business with the bank is supposed to assent to such custom, and to waive the necessity of a strict conformity to law. But where there is a positive prohibitory enactment, any custom that is in conflict with its provisions, can have no weight or force whatever. Custom may also be resorted to in certain cases for the purpose of explaining a transaction, but even for this purpose such resort is wholly useless here, because the explanation when made, can avail nothing. It does not explain away the only material circumstance in the case, to wit; that more than 8 per cent, was knowingly and intentionally taken.
The custom of calculating interest according to Rowlett’s Tables, *644has undergone frequent adjudications, and these adjudications are relied on by the counsel in support of their case. The principal one is the manuscript decision of the court of appeals of Virginia. Judge Tucker, who has discussed the question more at length than any of the other judges, yields his assent to this proposition, “that if the lender is aware that he is getting more (than legal interest) although he may suppose that he is not infringing the statute, yet he is guilty of the offence.” The language immediately following seems to me to be irreconcileable in principle with the preceding proposition. He continues, “but where there is obviously no intent to infringe the statute, I cannot think it just to consider as usury, the taking even with full knowledge, of “the twentieth part of one poor scruple” more than at the rate of six per cent.” 1 would cheerfully agree with His Honor as to the justice of the case he puts, but I cannot think that I have any right to determine on the justice of the case. The law settles- that for me. He further says, “the statute has always been construed to aim at corrupt agreements for usury,” and his determination is, that although more than six per cent, was knowingly taken, that it was not usury. The inference is irresistible, that the excess was considered too small to constitute a corrupt agreement. Now, I cannot perceive how the amount can change the principle. The law certainly never intended that the question of usury should be determined by a judge’s notions of justice. The law says that no more than a certain rate shall be taken, and if any excess be taken the law is violated, and it pronounces the agreement corrupt. It is violated by “the taking of the twentieth part of one poor scruple,” “nay, if the scale do turn but in the estimation of a hair,” it is corrupt; the line fixed, is broken. Our'particular notions of justice would be rather an uncertain standard for the determination of the question of usury. This decision does not stand alone. Similar decisions have been made in several other states, but the current is not unbroken. Opposed to them are the decisions of the Supreme Court of New York. The cases of New York Firemen’s Insurance Company v. Ely, and the Bank of Utica v. Wager, 2 Cowen, are both directly in point. Interest had been calculated, as in the present case, at 360 days to the year, and for this reason the contracts were held to be usurious. These cases *645decide that no Bank can establish a custom which will authorise it to take more than legal interest, and that the amount of the excess is wholly immaterial; that any excess, however small, will be usury. And so in the case of the Agricultural Bank v. Bissell, 12 Pick. Rep. the court say that if more than legal interest be taken by design, “ or if done in pursuance of the adoption of a principle of computation, which would give more than the legal rate, we are not prepared to say that it would not be usurious, however small the excess over the legal rate.” In all the cases decided under Rowlett’s Tables, the notes have been made payable in less time than a year, the most of them in sixty days, and hence there is great reason for the decisions, for the law always disregards the fractions of a day. The year, consisting of 365 days, cannot bé exactly divided without running into fractions of a day, and under the rules of law, as the precise time cannot be ascertained, that rule which comes nearest to it may be adopted with propriety. But this reason does not hold in the present case, because the note did not mature in a fraction of a year, but had a year and a half to run, so that really we have no case strictly analagous.
The principles laid down by the court in the case of the Agricultural Bank v. Bissel, applied to this case, show the contract to have been usurious. On the whole view of the case, I can perceive nothing to exempt it from the operation of the statute.— Divested of all immaterial circumstances, it is briefly this. The Bank adopted a rule for computing interest, knowing that it would give more interest than the law allowed. They contracted with Dart for a loan, and calculated the interest according to the rule adopted, and reserved the interest; or, in other words, the Bank, on a contract for a loan, knowingly and intentionally took more than 8 per cent, interest; was it usury or was it not ? How much more was taken I know not; nor is this material. Suppose, therefore, I make another statement of the case. The Planters’ Bank, on a contract for loan, knowingly and intentionally took twenty-five per cent, interest; is it usury or is it not ? To say that it is not, would be a startling assertion; and yet on principle it seems to me to be quite as sustainable as the point before us, for I have certainly shown from authority that the amount of excess makes no difference; and if the Bank may *646establish a rule of computation which will give a fraction more than 8 per cent, why may it not establish one which will give 25 per cent. ? And if the Bank may establish its rates of interest, and make them binding by custom, why may not every broker, every merchant, and every tradesman do the same thing; and if all this could be done, of what avail is the usury laws ? To establish that they are abrogated by custom in one instance, is to render them null and void; for if the door be open to encroachment, adventurers will not be wanting.
I have thus disposed of the first question made in the argument, and as this is the one on which the decision of a majority of the court mainly turns, it is unnecessary for me to extend the investigation beyond it. For the same reason, it is unnecessary for me to determine whether the contract in the case of the Bank of the United States v. Watson, submitted with this, is void, because more interest was taken than the charter allows. I will only say that on this point there is some confliction in the authorities. In the case of the Bank of Utica v. Wager, Judge Savage held that although a Bank took more interest than the charter allowed, yet if the excess did not amount to a violation of the usury law, the contract was 'not thereby made void. This question, however, was not before the court, and the remark was but incidentally made. A similar opinion was given in the case cited from 1 Stewart. The only case in which the point has been directly made and decided, is that of the Bank of the United States v. Owens, 2 Peters. The question was discussed at length by the supreme court, and the contract held to be void, because the Bank had taken a greater rate of interest than that allowed by the charter. This authority would seem to be decisive of the question before us, for two reasons: 1st, it is the only case in which the question has been directly considered; and, 2d, because it was a decision made on the same charter, under which the interest in this case was taken. And this decision was after-wards reviewed by Judge Story, in the case of the Bank of the United States v. Wagner, and, so far at least as this question is concerned, it was adhered to.